On rehearing it is contended by the defendant in error:
"That the decision is in conflict with a controlling decision to which the attention of the court was not called either in brief or oral argument, to wit: The case of Kansas Flour Mills Company v. New State Bank of Woodward, 124 Okla. 185,256 P. 43."
An analysis of that decision discloses that that was an action by the Kansas Flour mills Company against the New State Bank of Woodward, the State Banking Commissioner, and the liquidating agents of the bank. The payee named in the draft involved therein was not a party to the action and the action did not involve the question of the liability of the payee named in the draft. In our opinion there is no conflict between the rule followed in the case at bar and the rule followed in the Kansas Flour Mills Company decision.
LESTER, C. J., and RILEY., ANDREWS, McNEILL, and KORNEGAY, JJ., concur. HEFNER and CULLISON, JJ., dissent. CLARK, V. C. J., and SWINDALL, J., absent.